NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LURENZO LEE WILLIAMS,                           No. 17-16725

                Plaintiff-Appellant,            D.C. No. 5:15-cv-03068-NC

 v.
                                                MEMORANDUM*
G. KALISHER, Dr., Physician and
Surgeon/CTF-North Soledad State Prison; et
al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
               Nathanael M. Cousins, Magistrate Judge, Presiding**

                            Submitted April 11, 2018***

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Lurenzo Lee Williams, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment because Williams

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in treating Williams’s pain or denying his request for an

MRI. See id. at 1057-60 (deliberate indifference is a high legal standard; medical

malpractice, negligence, or a difference in medical opinion concerning the course

of treatment does not amount to deliberate indifference).

      The district court did not abuse its discretion in permitting defendants to file

a new motion for summary judgment to provide Rand notice in a separate

document. See Hoffman v. Tonnemacher, 593 F.3d 908, 911-12 (9th Cir. 2010)

(standard of review); see also Rand v. Roland, 154 F.3d 952, 960 (9th Cir. 1998)

(en banc) (“[T]he ultimate responsibility of assuring that the prisoner receives fair

notice remains with the district court.”).

      The district court did not abuse its discretion by granting defendants’

requests for extensions of time to file a motion for summary judgment. See FTC v.

Gill, 265 F.3d 944, 957 (9th Cir. 2001) (district court has broad discretion to

control its docket).

      We reject as without merit Williams’s contentions that defendant Kalisher


                                             2                                    17-16725
failed to file a timely motion for summary judgment, or that she was required to

file a declaration in support of defendants’ motion.

      AFFIRMED.




                                          3                                 17-16725